WHITING, J.
We gather -from appellants’ brief thait the appeal herein- is from- the judgment of the trial count, and- also from an order 'denying a new trial. The purported bill of exceptions ■herein was by this court, upon motion of respondent, stricken from the record. There is left nothing upon wh-ioh the order denying- a new ¡trial -can be reviewed. Appellant’s brief contains no assignments of erors, and thus, presents no matter for our consideration; furthermore, the discussion contained in'their brief relates entirely to matters that could only be -considered' upon a record properly settled by the trial court.
The judgment and order appealed from are affirmed.